DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 15-25 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iyer et al, US Pub. 2020/0213978 A1, hereinafter referred to Iyer.
Regarding claims 1, 15 and 29-30, Iyer discloses a beam based downlink control signal system and method, comprising: monitoring for a physical downlink control channel (PDCCH) in each of a plurality of monitoring occasions in a search space (see fig. 1-4B, monitoring multiple PDCCH in a search space) wherein the PDCCHs are associated with the same downlink control information (DCI) (p. [0074]: DCI may be carried in a single beam in a slot (slot of a frame) or on multiple beams in a slot. A given DCI may be confined to a single beam or multiple beams), and wherein the plurality of monitoring occasions are monitored using different beams (see fig.1-7, a plurality of monitoring occasions are monitored using different beams); and decoding the PDCCHs after the monitoring (p. [0080], [0087], [0090]: UE decodes PDCCH).  
Regarding claims 2 and 16, Iyer discloses wherein the PDCCHs comprise: a first PDCCH in a first monitoring occasion of the plurality of monitoring occasions; and a second PDCCH in a second monitoring occasion of the plurality of monitoring occasions (fig. 4A, p. [0075], [0082]: monitoring occasions in a search space), the second PDCCH being a repeated version of the first PDCCH (p. [0084], [0090]: the PDCCH and DCI may be repeated).  
Regarding claims 3 and 17, Iyer discloses wherein the PDCCHs comprise: a first PDCCH in a first monitoring occasion of the plurality of monitoring occasions; and a second PDCCH in a second monitoring occasion of the plurality of monitoring occasions (fig. 1-4B, 6-7: the first and second PDCCH in a first and second monitoring occasions of a plurality of occasions), the second PDCCH being a different redundancy version of the first PDCCH (fig. 6C and 7C: different CORESET for different beams; [0097]: for every symbol of the PDCCH, different symbols may be transmitted on different beams).  
Regarding claims 4 and 18, Iyer discloses receiving, from a base station (BS), one or more channels using one or more of the different beams used to monitor for the PDCCHs (see fig. 1-7).  
Regarding claims 5 and 19, Iyer discloses determining the different beams used to monitor the plurality of monitoring occasions based on a configuration of the search space (see fig. 1-4B, monitoring multiple PDCCH in a search space).  
Regarding claims 6 and 20, Iyer discloses comprising receiving, from a BS, a configuration of the different beams used to monitor the plurality of monitoring occasions (see fig. 1-4B, UE receives from BS different beams used to monitor the plurality of monitoring occasions).  
Regarding claims 7 and 21, Iyer discloses selecting the different beams based on beams previously communicated between the UE and a BS (fig. 3, [0078] and [0082]: updating beam status between BS and UE).  
Regarding claims 8 and 22, the different beams disclosed by Iyer inherently correspond to a subset of the beams previously communicated between the UE and the BS.  
Regarding claims 9 and 23, the beams previously communicated between the UE and the BS inherently comprise beams indicated in a layer-1 (L1) report.  
Regarding claims 10 and 24, Iyer discloses further comprising receiving signaling activating the monitoring of the plurality of monitoring occasions using the different beams (p. [0078]-[0079]: the beams for monitoring are configured through RRC and time resources are updated through MAC CE or DCI).  
Regarding claims 11 and 25, Iyer discloses wherein the signaling comprises a medium access control (MAC)-control element (CE), UE-specific downlink control information (DCI), or group-common DCI (p. [0078]-[0079]: the beams for monitoring are configured through RRC and time resources are updated through MAC CE or DCI). 
Allowable Subject Matter
Claims 12-14 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463